DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 19-20, 24, 26 and 29-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blanchard et al. (US Patent Pub. 20180028780 hereinafter “Blanchard”). 
Regarding Claim 17, Blanchard teaches (Figs 1A-1B and 46) a catheter assembly (10) comprising: 
a catheter hub (46) having a catheter tube (44) attached thereto; 
a needle (16) with a needle tip attached to a needle hub (1214; [0173]) and the needle projecting through the catheter tube with the needle tip projecting distally of a distal opening of the catheter tube (see Figs 1A-1B); 
the catheter tube (44) comprising a catheter body having a wall with an exterior surface, an interior surface, a wall thickness between the exterior surface and the interior surface, and a lumen defined by the interior surface (see annotated Fig 46.1), the catheter body comprising: 
a first portion (see annotated Fig 46.2) of the wall thickness formed from a first material with a first stiffness property (the current language of the claim does not specify what type of stiffness property the first material comprises; the material of the first portion will necessarily have some type stiffness property), the first portion having an inner surface forming at least part of the interior surface of the catheter body and of the lumen and an outer surface forming at least a part of the exterior surface of the catheter body (see annotated Fig 46.2); 
a second portion (1118) of the wall thickness formed from a second material with a second stiffness property (see [0168]), the second portion having an inner surface and an outer surface (see annotated Fig 46.2); 
wherein the second stiffness property of the second material is greater than the first stiffness property of the first material (see [0168] it is interpreted that the stiffness property of 1118 is greater than the rest of the tube 44 as 1118 is a more rigid material forming a hard distal tip); 
wherein the second portion is not embedded within the wall thickness of the catheter tube (see [0168]); and 
wherein when the second portion is not embedded within the wall thickness of the catheter tube, (i) the inner surface of the second portion forms another part of the interior surface of the catheter body and of the lumen, (ii) the outer surface of the second portion forms another part of the exterior surface of the catheter body, or (iii) the inner surface of the second portion forms another part of the interior surface of the catheter body and of the lumen and the outer surface of the second portion forms another part of the exterior surface of the catheter body (see Fig 46, 1118 overall forms another part of the catheter body 44, therefore it is forming another part of the exterior surface of 44 and interior surface of 44).  
   
    PNG
    media_image1.png
    277
    581
    media_image1.png
    Greyscale

Annotated Fig 46.1
  
    PNG
    media_image2.png
    270
    990
    media_image2.png
    Greyscale

Annotated Fig 46.2
Regarding Claim 19, Blanchard teaches the catheter assembly of claim 17, wherein a length of the catheter body is between 8cm to 12 cm (see [0075] teaching the catheter tube length to be 2.5-4.5 inches which is 6.35- 11.43cm).
Regarding Claim 20, Blanchard teaches the catheter assembly of claim 17 wherein a distal end (44A) of the catheter tube is tapered (See Fig 46). 
Regarding Claim 24, Blanchard teaches the catheter assembly of claim 17 wherein the second material is barium sulfate (See [0168]). 
Regarding Claim 26, Blanchard teaches the catheter assembly of claim 17, wherein the first portion (see annotated Fig 46.2) and the second portion (1118) extend from or proximate the distal opening of the catheter body towards a proximal end of the catheter body (see annotated Fig 46.2, the first portion extends from proximate the distal opening towards a proximal end and the second portion extends from the distal opening towards a proximal end). 
Regarding Claim 29, Blanchard teaches (Figs 33A-33C) the catheter assembly of claim 17, further comprising a needle guard (954) having a surface (960) configured to move distal of the needle tip (16A) to cover the needle tip (See [0146]).  
Regarding Claim 30, Blanchard teaches (Figs 1A-1B and 46) a method of forming a catheter assembly (10) comprising: 
forming a catheter hub (46) having a catheter tube (44) attached thereto; 
forming a needle hub (1214; [0173]) with a needle having a needle tip (16) and projecting the needle through the catheter tube with the needle tip projecting distally of a distal opening of the catheter tube (see Figs 1A-1B); 
wherein the catheter tube (44) comprises a catheter body having a wall with an exterior surface, an interior surface, a wall thickness between the exterior surface and the interior surface, and a lumen defined by the interior surface (see annotated Fig 46.1), the catheter body comprising: 
a first portion (see annotated Fig 46.2) of the wall thickness formed from a first material with a first stiffness property (the current language of the claim does not specify what type of stiffness property the first material comprises; the material of the first portion must necessarily have a stiffness property), the first portion having an inner surface forming at least part of the interior surface of the catheter body and of the lumen and an outer surface forming at least a part of the exterior surface of the catheter body(see annotated Fig 46.2); 
a second portion (1118) of the wall thickness formed from a second material with a second stiffness property (See [0168]), the second portion having an inner surface and an outer surface (See annotated Fig 46.2); 
wherein the second stiffness property of the second material is greater than the first stiffness property of the first material (see [0168] it is interpreted that the stiffness property of 1118 is greater than the rest of the tube 44 as 1118 is a more rigid material forming a hard distal tip); 
wherein the second portion is not embedded within the wall thickness of the catheter tube (see [0168]; Fig 46); and 
wherein when the second portion is not embedded within the wall thickness of the catheter tube, (i) the inner surface of the second portion forms another part of the interior surface of the catheter body and of the lumen, (ii) the outer surface of the second portion forms another part of the exterior surface of the catheter body, or (iii) the inner surface of the second portion forms another part of the interior surface of the catheter body and of the lumen and the outer surface of the second portion forms another part of the exterior surface of the catheter body (see Fig 46, 1118 overall forms another part of the catheter body 44, therefore it is forming another part of the exterior surface of 44 and interior surface of 44).  
Regarding Claim 31, Blanchard teaches (Figs 1A-1B and 46) a method of using a catheter assembly with a catheter tube having kinking resistant characteristics (see [0168] teaching 1118 prevents collapse), said method comprising: 
placing the catheter tube (44) into a vein (see [0166]), said catheter tube attached to a catheter hub (46); 
the catheter tube (44) comprising a catheter body having a wall with an exterior surface, an interior surface, a wall thickness between the exterior surface and the interior surface, and a lumen defined by the interior surface (see annotated Fig 46.1), the catheter body comprising: 
a first portion(see annotated Fig 46.2) of the wall thickness formed from a first material with a first stiffness property (the current language of the claim does not specify what type of stiffness property the first material comprises; the material of the first portion must necessarily have a stiffness property), the first portion having an inner surface forming at least part of the interior surface of the catheter body and of the lumen and an outer surface forming at least a part of the exterior surface of the catheter body (see annotated Fig 46.2); 
a second portion (1118) of the wall thickness formed from a second material with a second stiffness property (see [0168]), the second portion having an inner surface and an outer surface (see annotated Fig 46.2); 
wherein the second stiffness property of the second material is greater than the first stiffness property of the first material (see [0168] it is interpreted that the stiffness property of 1118 is greater than the rest of the tube 44 as 1118 is a more rigid material forming a hard distal tip); 
wherein the second portion is not embedded within the wall thickness of the catheter tube (see [0168] and Fig 46); and 
wherein when the second portion is not embedded within the wall thickness of the catheter tube, (i) the inner surface of the second portion forms another part of the interior surface of the catheter body and of the lumen, (ii) the outer surface of the second portion forms another part of the exterior surface of the catheter body, or (iii) the inner surface of the second portion forms another part of the interior surface of the catheter body and of the lumen and the outer surface of the second portion forms another part of the exterior surface of the catheter body (see Fig 46, 1118 overall forms another part of the catheter body 44, therefore it is forming another part of the exterior surface of 44 and interior surface of 44).  
Regarding Claim 32, Blanchard teaches (Figs 1A-1B and 46) a catheter assembly (10) comprising: 
a catheter hub (46) having a catheter tube (44) attached thereto; 
a needle (16) with a needle tip attached to a needle hub (1214; [0173]) and the needle projecting through the catheter tube with the needle tip projecting distally of a distal opening of the catheter tube (see Figs 1A-1B); 
the catheter tube (44) comprising a catheter body having a wall with an exterior surface (see annotated Fig 46.1), an interior surface, a wall thickness between the exterior surface and the interior surface (see annotated Fig 46.1), and a lumen defined by the interior surface (see annotated Fig 46.1), the catheter body comprising a first portion (see annotated Fig 46.2)and a second portion (1118; see annotated Fig 46.2), and wherein the first portion has a first stiffness property (the current language of the claim does not specify what type of stiffness property the first portion comprises; the tube must necessarily have some stiffness property) and the second portion has a second stiffness property (See [0168]), and wherein the second stiffness property is greater than the first stiffness property (see [0168] it is interpreted that 1118 has a greater stiffness than the rest of the catheter tube 44 as 1118 is a more rigid material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 21, 23 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard (US Patent Pub. 20180028780) in view of Phan (US Patent Pub. 20130006174).
Regarding Claim 18, Blanchard teaches all elements of claim 17 as described above. Blanchard does not teach the catheter assembly wherein the second portion has a cross- sectional profile of a width that is generally constant along a length of the catheter tube.  
Phan teaches (Fig 7) a catheter tube comprising a first portion (162) and a second portion (152) having a cross section profile of a width that is generally constant along a length of the catheter tube (L; see [0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter tube of Blanchard such that the second portion has a cross-sectional profile of a width that is generally constant along a length of the catheter tube as taught by Phan. One of ordinary skill in the art would have been motivated to do so in order to provide desired bending characteristics and pushability characteristics for the catheter to be advanced through the vasculature (Phan [0032]).
Regarding Claim 21, Blanchard teaches all elements of claim 17 as described above. Blanchard further teaches first material has a stiffness property that is lower than the second stiffness property (See [0168] teaching that the second material 1118 is a more rigid material). Blanchard does not specify that the first material comprises polyurethane (PUR) and has a stiffness property that is lower than the second stiffness property.  
Phan teaches [0034] that a well-known material used for catheter tubing is polymer urethanes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the first material of the catheter tube with a catheter tube made of polyurethane as taught by Phan. One of ordinary skill in the art would recognize this as a simple substitution of materials which would result in a similar catheter with flexible tubing and a gradually harder distal tip (See Phan [0033-0034]). Additionally, it has been held that “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp”.
Regarding Claim 23, Blanchard teaches all elements of claim 17 as described above. Blanchard further teaches first material has a stiffness property that is lower than the second stiffness property (See [0168] teaching that the second material 1118 is a more rigid material). Blanchard does not specify the catheter assembly wherein the first material comprises polyether block amide (PEBA) and has a stiffness property that is lower than the second stiffness property. 
Phan teaches [0034] that a well-known material used for catheter tubing is PEBA which has a durometer in the range of 25D-72D. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the first material of the catheter tube with a catheter tube made of PEBA as taught by Phan. One of ordinary skill in the art would recognize this as a simple substitution of materials which would result in a similar catheter with flexible tubing and a gradually harder distal tip (See Phan [0033-0034]). Additionally, it has been held that “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp”.
Regarding Claim 27, Blanchard teaches all elements of claim 17 as described above. Blanchard does not teach the catheter assembly wherein the catheter body has three strips of spaced apart spines each with a stiffness property greater than the first stiffness property.
Phan teaches (Fig 4) a catheter (100) with a section (102) comprising three strips (108) of spaced apart spines each with a stiffness property greater than the first stiffness property (106; see [0059]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter tube of Blanchard such that the catheter body has three strips of spaced apart spines each with a stiffness property greater than the first stiffness property as taught by Phan. One of ordinary skill in the art would have been motivated to do so in order to provide desired bending characteristics and pushability characteristics for the catheter to be advanced through the vasculature (Phan [0032]). 
Regarding Claim 28, Blanchard teaches all elements of claim 17 as described above. Blanchard does not teach the catheter assembly wherein the second portion is a first spine and further comprising a second spine spaced from the first spine.  
Phan teaches (fig 4) a catheter (100) with a catheter tube comprising a first portion (106) and a second portion (108). The second portion is comprised of three spines (see three stripes in Fig 4) spaced apart from each other (see 106 spacing apart the spines 108). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter body of Blanchard such that the second portion is a first spine and further comprising a second spine spaced from the first spine as taught by Phan. One of ordinary skill in the art would have been motivated to do so in order to provide desired bending characteristics and pushability characteristics for the catheter to be advanced through the vasculature (Phan [0032]).
Claim(s) 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard (US Patent Pub. 20180028780) in view of Walker et al. (US Patent 4728322 hereinafter “Walker”). 
Regarding Claim 22, Blanchard teaches all elements of claim 17 as described above. Blanchard further teaches first material has a stiffness property that is lower than the second stiffness property (See [0168] teaching that the second material 1118 is a more rigid material). Blanchard does not specify that the first material comprises fluorinated ethylene propylene (FEP) and has a stiffness property that is lower than the second stiffness property. 
Walker teaches (Col 4 lines 40-45 ) a well-known material for a cannula is fluoroethylene propylene (FEP), which has sufficient stiffness and flexibility for insertion into a living subject. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the first material of the catheter tube of Blanchard such that it comprises fluorinated ethylene propylene (FEP) as taught by Walker. One of ordinary skill in the art would have been  motivated to do so in order to prevent buckling or wrinkling of the tube upon insertion (Col 4 lines 40-49).  Additionally, it has been held that “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp”.
Regarding Claim 25, Blanchard teaches all elements of claim 17 as described above. Blanchard does not specify the catheter assembly wherein the second material is fluorinated ethylene propylene (FEP).    
Walker teaches (Col 4 lines 40-45 ) a well-known material for a cannula is fluoroethylene propylene (FEP), which has sufficient stiffness and flexibility for insertion into a living subject. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the second material of the catheter tube of Blanchard such that it comprises fluorinated ethylene propylene (FEP) as taught by Walker. One of ordinary skill in the art would have been  motivated to do so in order to prevent buckling or wrinkling of the tube upon insertion (Col 4 lines 40-49).  Additionally, it has been held that “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783